DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 February 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 39, 41, 43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant now claims SiC powder. It is unclear where there is support for other than SiC powder derived from polysilocarb, as opposed to any polymer. It is unclear where there is support for powder surface that is resistant to oxidation and free of oxide layer, as now claimed, as opposed to compositions.
Claims 1-5, 39, 41, 43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As assessed by the Wands Factors and the evidence as a whole, the claims are not enabled. See MPEP 2164.01(a). 
Wands Factors include (A)-(H): (A) The breadth of the claims: The claims relate to polymer derived SiC powder having resistant oxidation characteristic; (B) The nature of the invention: Applicant has taught method for making SiC compositions from polysilocarb such that compositions have resistant oxidation characteristic; (C) The state of the prior art: The prior art teaches SiC compositions and powders derived from other starting materials; (D) The level of one of ordinary skill: One of ordinary skill in the art could readily follow disclosure as relates to polysilocarb materials to form SiC compositions that have resistant oxidation characteristics; (E) The level of predictability in the art: The chemically centered technology would not be expected to be applicable to generic polymer since reactions that would be necessary would be unknown or possibly not readily discernable. Furthermore, while compositions may have been developed that have oxidation resistant characteristic, there is evidence for expecting individual particles to exhibit such characteristics since the bonding at the surface of particles may be different as compared to compositions; (F) The amount of direction provided by the inventor: Applicant has provided discussion with regard to polysilocarb and compositions; (G) The existence of working examples: Applicant has provided examples with regard to polysilocarb and compositions; AND (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It is unknowable and thus undue because the chemistry of other polymers is unbounded and because the structural characteristics of powders, presumably having much more surface area, could be expected to lead them to be more or differently labile than compositions alone.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 39, 41, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is required by “resistant to oxidation” and “free of an oxide layer”. It is unclear whether applicant is claiming a property of a powder (a powder that would not grow an oxide layer) or a structural feature of a powder (a powder that does not have an oxide layer), or both. It is unclear what is “standard ambient temperature and pressure”. It is unclear whether this would be 273 K and 1 atm, or not necessarily. While applicant has specified temperature and pressure, it is unclear what atmosphere composition and time are required.
Regarding Claim 1, it is unclear what is the basis for ppm, last line. Is this a ppm by weight, by atom, or some other basis? 
Regarding Claims 39, 41, 43, and 45, it is unclear what it means to select specific impurities as required by these claims in view of the requirement of previous Claim 1 that the powder be “substantially free from impurities, whereby total impurities are less than 1 ppm.” Do these claims require a finite amount of one of specified elements or can one be completely absent? Do these claims mean that, as applied to Claim 39, for example, that Al could be present as impurity at 1 ppm or less level, but Fe also an impurity or not, could be present in amount greater than 1 ppm? Do the claims mean that the total amount of elements in respective claims, whether present or not, must in total meet the 1 ppm threshold of Claim 1. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-5, 39, 41, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., (WO2012177097) where US 20140127512) is used as the English equivalent. 
Kim et al., teach a high purity SiC powder with cubic or hexagonal structures which read on the polytypes and crystal configurations of claims 1-5 ([0031]). As no oxide is disclosed, and Kim et al. teach a purity of 5n to 10n ([0037]), the SiC powder is said to be free of an oxide layer. 
Furthermore, the claim limitation of impurities less than 1ppm is equivalent to 6n SiC or above, and since Kim et al. teaches these impurity ranges they teach with sufficient specificity the claimed impurity levels.  	A 6N will have a total impurity level of all impurities of less than 1 ppm so that all the impurities disclosed in claims 39, 41, 43, and 45 would fall within the claimed list as 6n purity omits all elemental impurities. 
Kim et al. are silent to the SiC material being polymer derived. However this limitation is a process limitation, and the claims are drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).


The final structure claimed is a high purity SiC powder which is the same structure taught in the prior art. The applicant has not shown by way of evidence on the record that the polymer derivation will necessarily result in a structural distinction over the prior art SiC and therefore little patentable weight is given to the process limitations. 

Claim Rejections - 35 USC § 103

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (WO2012177097) where US 20140127512) is used as the English equivalent, as applied to claims 1 above, in view of Zweibeck et al. (US 2013/0309496) and/or in view of Kusonicki et al. (US 20120211769).
Kim et al. teach SiC source material for forming dense silicon carbide molded product. However fail to specifically recite SiC4 configurations, and the polymorph of the source material. 
Zweibeck et al. teach in the same art of forming high purity SiC source material for forming single crystal SiC, that the desired source materials are of alpha polytype crystallites belonging to SiC hexagonal polytypes such as 4H and 6H ([0007]). 
Kusonicki et al. teach that SiC is well known as a material having polytypes. Polytypes are a phenomenon in which many crystal structures which have the same stoichiometric to composition but which differ in the stacking manner of atoms only in the c-axis direction are possible. There are tens of SiC polytypes which are known, but the typical polytypes are 6H type (a hexagonal system having a period of 6 molecules), 4H type (a hexagonal system having a period of 4 molecules), and 3C type (a cubic system having a period of 3 molecules). For power devices, 4H-SiC is considered preferable in high and moderate power applications, and 3C-SiC is preferable in intermediate and low power applications ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select appropriate polytypes and crystal configurations to include those claimed in claims 2-5 as these are shown to be known polytypes and crystal configurations, and are easily adjusted based on the final devices desired to be made, such as cubic for low power applications or hexagonal for single crystal substrates in high power applications.  
Response to Amendment
Certain claims had been rejected under section 102 over Aoki USPA 2012/0219798 and under section 103 based on Aoki in the Final Rejection mailed on 2 January 2019. As per the Board Decision of 13 October 2021, these rejections are overcome and so they are withdrawn. Applicant’s claim amendments do not lead to subject matter that Aoki would now capture.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Kim of the Office Action mailed on 2 January 2019. Rejection over Kim had been affirmed by the Board with regard to previously pending claims. Applicant provides exhibits A-D to address expected oxide layer growth on silicon carbide from which applicant considers it unreasonable to assume Kim’s powder would not grow oxide layer. Submitted Exhibit A appears to be incomplete, and so it is unclear what is shows or how it relates to Kim’s powder; moreover, Exhibit A appears to relate to plasma formed powder, which does not characterize Kim’s method. Exhibit B appears to show that one commercially available SiC has native oxide layer, but that it can be treated to remove oxide or render resistant to oxide, and there is no relationship to Kim’s powder that is established. Exhibit C explains that commercially available SiC may have significant oxide contamination which can be removed by disclosed method.  However, there is no relationship to Kim’s powder that is established, and Kim reports SiC contamination levels far smaller than those mentioned in Exhibit C. Exhibit D teaches that oxidation can be affected by many factors, but appears to mainly relate to high temperature oxidation, which is not apparently relevant to the claimed property. Furthermore, there is no relationship to Kim’s powder that is established or suggested. Since none of the evidence appears to relate to particles formed by Kim’s method, applicant has failed to rebut the prima facie case of inherency. Applicant’s claim does not specify time and atmospheric composition, and so there is furthermore no expectation for oxide layer to form under short times or in oxygen free or limited gas exposure. Kim teaches that powder is pure in manner that expectation of no oxide layer is reasonable based on the implied amount of oxygen that could be present in view of specified purity. Finally, applicant has provided no evidence with regard to Kim’s powders to rebut presumption of inherency. Rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
4 May 2022